Citation Nr: 1431968	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  04-09 499	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than April 6, 2001, for the grant of service connection for the PTSD.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

T. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to May 1972.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).

In April 2006, the Board determined there was new and material evidence and, therefore, reopened the claim of entitlement to service connection for PTSD.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead remanded this claim, as well as the claim of entitlement to service connection for Hepatitis C, to the Agency of Original Jurisdiction (AOJ) for further development.  This additional development included providing the Veteran notice required by the Veterans Claims Assistance Act (VCAA), attempting to verify the especially traumatic events in service ("stressors") that he believed had caused PTSD, and having him undergo an examination to determine whether he met the diagnostic criteria for PTSD and, if so, for a medical nexus opinion regarding the likelihood his PTSD was the result of a corroborated stressor during his service.  A medial nexus opinion was needed, as well, concerning the likelihood that his Hepatitis C was the result of his service - including exposure to herbicides.

After completing the additional development, the RO issued a decision in October 2009 granting service connection for PTSD and assigning an initial 50 percent rating retroactively effective from April 6, 2001, on the premise that that was the date that the Veteran had filed his petition to reopen this previously denied, unappealed claim.  In response, he appealed both the initial rating and effective date.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating he had to separately appeal these "downstream" issues).


In October 2013, the Veteran requested that the Board hold the record open for an additional 30 days to allow him time to obtain and submit additional evidence.  In December 2013, he requested an additional 90 days.  See 38 C.F.R. § 20.709 (2013).  However, to date, the Board has not received any additional evidence.  His attorney, however, did submit additional argument in May 2014.

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In May 2014, prior to the promulgation of a decision in this appeal, the Veteran advised his attorney that he was withdrawing his claim of entitlement to service connection for Hepatitis C.  

2.  Since filing the petition to reopen his claim of entitlement to service connection, the Veteran's PTSD has been manifested by anger and irritability, anxiety, depression, sleep difficulties, hypervigilance, nightmares, flashbacks, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, impaired impulse control (such as unprovoked irritability with periods of violence), and difficulty in adapting to stressful circumstances (including work or a work-like setting).

3.  A prior, unappealed, March 1982 rating decision earlier had denied his claim of entitlement to service connection for PTSD based on a finding that he did not at the time have the required diagnosis of PTSD and had failed to appear for a VA mental health examination that could have provided this necessary diagnosis and attribution of it to his military service, including to his experiences in combat.

4.  That earlier March 1982 rating decision was based on correct application of the existing, pertinent statutory and regulatory provisions to the facts as they were known at that time; the decision was not undebatably erroneous or fatally flawed.

5.  The Veteran has not alleged any error(s) of fact or law in that March 1982 rating decision compelling the conclusion, to which reasonable minds could not differ, that the result or outcome of that prior decision would have been manifestly different but for the alleged error(s).  

6.  On April 6, 2001, he filed a petition to reopen his claim of entitlement to service connection for PTSD, and in an October 2009 rating decision issued on remand, during the pendency of this current appeal, the RO granted service connection for this disability with an effective date of April 6, 2001, the date the RO had received his petition to reopen this previously-denied, unappealed claim.

7.  Since filing the underlying petition to reopen this claim of entitlement to service connection for PTSD, the Veteran has been precluded from obtaining and maintaining any form of employment that could be considered substantially gainful versus just marginal in comparison, when considering the severity of this service-connected condition, also his level of education, prior work experience and training, but not his advancing age or his various other disabilities that are not the result of his military service, i.e., not service connected.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the substantive appeal on the issue of entitlement to service connection for Hepatitis C.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  But resolving all reasonable doubt in his favor, the criteria are met for a higher 70 percent initial rating for the PTSD since the filing of the petition to reopen this claim on April 6, 2001, though no greater rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.27, 4.125-4.130, Diagnostic Code 9411 (2013).

3.  The March 1982 rating decision that earlier considered and denied entitlement to service connection for PTSD was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2013); 38 C.F.R. § 3.105(a) (2013).

4.  Entitlement to an effective date earlier than April 6, 2001, for the later grant of service connection for PTSD is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.152, 3.400, 20.201 (2013).

5.  But as of April 6, 2001, the criteria are met for a TDIU.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

VA satisfied the notification requirements of the VCAA by means of letters dated in May and December 2001.  A subsequent June 2003 Statement of the Case (SOC) informed the Veteran of the general rating formula for evaluating the severity of mental disorders like PTSD, and an April 2006 letter informed him of how VA determines a "downstream" disability rating and effective date when, as eventually happened in this case, service connection is granted.  Moreover, because these claims for a higher initial rating and earlier effective date for the PTSD stem from the underlying claim of entitlement to service connection for this condition, so are "downstream" issues, VA need not provide VCAA notice concerning these "downstream" elements of the claim since the initial intended purpose of the notice was satisfied with the granting of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue an SOC if the disagreement is not resolved.  And this occurred in this particular instance.  The Veteran was provided this required SOC concerning these "downstream" claims (not just, as earlier, concerning his underlying claim for service connection), citing the statutes and regulations governing the rating of this disability and its effective date and containing discussion of the reasons or bases for not assigning a higher initial rating for this disability or an earlier effective date.  He therefore has received all required notice concerning these "downstream" claims.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

VA's duty to assist him with these claims also has been satisfied.  The claims file contains his pertinent treatment records for treatment received since his service, as well as VA PTSD examination reports dated in February 2003 and April 2009.  Additionally, the claims file contains his statements in support of his claims and his attorney's briefs and other arguments, including the most recent one in May 2014.  Also bear in mind the Board is increasing the initial rating for the PTSD from 50 to 70 percent, also granting a derivative TDIU, though denying an earlier effective date for the award of benefits.  So the appeal is being partially, though not entirely, granted.  And the Veteran is withdrawing his claim of entitlement to service connection for Hepatitis C, meaning the Board necessarily need not discuss whether there has been the required notice and assistance concerning that claim inasmuch as it is being summarily dismissed.

As for the claims regarding the PTSD, review of the February 2003 and April 2009 examination reports show the examiners reviewed the complete claims folder for the history of this disability, elicited from the Veteran his history of associated symptoms, and most importantly determined their effect on his daily functioning (both socially and occupationally).   As such, the Board concludes that the examination reports are adequate upon which to base decisions on his claims.

A.  Withdrawal of the Claim for Hepatitis C

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal (VA Form 9 or equivalent) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, in May 2014, the Board received notice from the Veteran's attorney advising that the Veteran is withdrawing his claim of entitlement to service connection for Hepatitis C.  As such, there remain no allegations of error of fact or law for appellate consideration concerning this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed.

B.  Entitlement to an Initial Rating Higher than 50 percent for the PTSD

The Veteran contends that the symptoms from his service-connected PTSD are now, and always have been, of greater severity than the current 50 percent disability rating contemplates.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).


The evaluation of the same disability under various diagnoses, known as pyramiding, is prohibited.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Separate Diagnostic Codes ("DCs") identify the various disabilities and the criteria for specific ratings.  The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where service connection already has  been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, the rating must be "staged" to compensate him for this variance -  irrespective of whether an initial or established rating.  See Fenderson v. West, 12  Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.


All service-connected mental health disabilities (with the exception of eating disorders) are rated under what is known was the General Rating Formula for Mental Disorders, which is found in 38 C.F.R. § 4.130.  There are two important precedential decisions addressing the proper application of the General Rating Formula:  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) and Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  A thorough understanding of the General Rating Formula, and especially as discussed in Mauerhan and Vazquez-Claudio, is necessary to render an adequate statement of reasons or bases in these cases.

A common pitfall in these types of claims is to cite to various symptoms listed in the General Rating Formula that the claimant does not have to support a finding that the claimant is not entitled to a particular rating.  This often turns into a search for some, or most, of the listed symptoms to justify assigning a higher rating.  This approach, however, is contrary to the plain language of the regulation and pertinent case law.

The General Rating Formula establishes a number of disability levels marked by varying degrees of occupational and social impairment due to "such a symptoms as" those listed for each level.  38 C.F.R. § 4.130.  The Court in Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002), observed that the symptoms listed in the General Rating Formula are mere examples, not an exhaustive list and that "any suggestion that the Board was required . . . to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation."  Id.  Because of this, the analysis commonly employed in other types of increased-rating claims will not suffice when adjudicating an increased rating for a mental health disability.  In most other types of increased-rating cases, it is permissible for the Board look to the specific signs and symptoms contemplated by the rating criteria, and render a decision on the basis of the presence of absence of those signs and symptoms.  For mental health disabilities, however, the presence or absence of the specific symptoms corresponding to a particular rating is not necessarily dispositive.

Approximately a decade after the Mauerhan decision, further guidance from this area came from the United States Court of Appeals for the Federal Circuit in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013), in which the Federal Circuit Court acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit Court observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Federal Circuit Court explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id., at 117.

Although Vazquez-Claudio confirms that symptomatology will be the primary focus in these types of cases, it did not hold that the Board may treat the symptoms listed in General Rating Formula as a checklist from which the criteria are mechanically applied.  Indeed, each list of symptoms associated with the 30%, 50%, 70%, and 100% ratings in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  Instead, the Federal Circuit Court endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  See 713 F.3d at 118 ("The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.").

When making such an assessment, the Board must be mindful of how the frequency, severity, and duration of those symptoms affect occupational and social impairment.  At the very least, the Board has to avoid denying a claim on the basis that the Veteran "does not exhibit most, or even some, of the symptoms required for the 70% rating," as such an assessment as mentioned is inconsistent with the plain language of the regulation and relevant case law.

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a claimant's disability affecting the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").

The newer "DSM-V" has now been officially released.  However, § 4.130 still explicitly refers instead to the "DSM-IV".  The regulation legally requires the Board to consider this earlier version of the DSM until such time as the regulation is changed.  There is a regulation change in the works that would change the regulation to reference "the current version of the DSM."  But it is unclear when that proposed change will be published.  Regardless, in the meantime the Veterans Benefits Administration  (VBA) and Veterans Health Administration (VHA) essentially agreed that their target date for moving to the DSM-V was October 1st, coinciding with the beginning of this fiscal year.  It therefore is important to bear in mind that the regulation still explicitly refers to the DSM-IV, regardless of the fact that the Board may begin seeing private evidence instead referring to criteria under the succeeding DSM-V.

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a higher 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And the criteria for an even higher 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411 (2013).


The Board must also consider the Global Assessment of Functioning ("GAF") scores that have been reported.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV, p.32).

GAF scores ranging from 61 to 70 represent some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful personal relationships.  GAF scores rating from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  An even lower GAF score represents an even greater degree of impairment of psychological, social, and occupational functioning.

Turning now to the relevant evidence in this particular case at hand.  In a May 2002 letter from the Vet Center, it was noted that the Veteran was undergoing treatment for PTSD had experienced problems with insomnia, flashbacks, intrusive thoughts, anger control problems, and disassociative thoughts remembering events from Vietnam, which had had a lasting effect on his life.  He was also noted to have social isolation from his family and avoidance of crowds and anything that reminded him of the war.  His counselor diagnosed PTSD with a GAF score of 41, suggestive of serious symptoms and consequent serious social and occupational impairment.  It was also noted that his PTSD had impaired his ability to perform in an industrial setting.


In February 2003, the Veteran was afforded a VA examination, during which the examiner noted that the claims folder contained evidence of several instances in which the Veteran had been diagnosed with and treated for PTSD, including at a VA facility in 1978.  The Veteran recalled several stressors, including having seen a Viet Cong soldier sliced in half by a bulldozer and seeing a fellow soldier crushed by a truck.  He reported being in numerous bar fights, being arrested several times for various incidences, including DUI and public intoxication (he was actually incarcerated at the time of the examination).  He reported having trouble getting along with his three ex-wives, experiencing flashbacks, and having anxiety attacks.  At that time, however, because his stressors had not been objectively verified or conclusively presumed to have occurred in combat, the diagnosis was "rule out PTSD, need a complete, written stressor history from patient."

In April 2009, the Veteran was afforded a second VA PTSD examination, at which time the examiner observed the Veteran had been exposed to traumatic events (i.e., "stressors") during his service and consequently was experiencing intrusive and distressing recollections, avoidance behavior, feeling detached from others, having a restricted affect, and problems with hypervigilance, sleep, outbursts of anger and irritability.  The examiner added that these symptoms had been present for several years without complete remission.  He diagnosed the Veteran with PTSD, chronic, and alcohol dependence.  The assigned GAF score was 70.

In February 2012 the Veteran was admitted to a VA residential (i.e., inpatient) PTSD program, which continued until March 30, 2012.  In a letter from his treating VA psychologist, it was noted that the Veteran had difficulty completing his treatment and that his PTSD continued to be quite problematic, in that it affected his social and emotional function.  This commenting clinician therefore recommended that the Veteran continue treatment until which time he would be able to more fully address his PTSD issues.  Because of that greater than 21-day hospitalization for his PTSD, the Veteran since has been awarded a temporary 100 percent rating for that time period under the provisions of 38 C.F.R. § 4.29 ("Paragraph 29").  So he already has been duly compensated for that.

The question remains, however, whether his PTSD has deserved a rating higher than 50 percent from the outset, so even preceding that hospitalization, also since.  And based on the relevant evidence of record, the Board finds that, since receipt of his April 6, 2001 petition to reopen his claim for PTSD, his associated symptoms have more nearly approximated the requirements for a higher 70 percent rating, though not an even greater 100 percent schedular rating.  Nevertheless, the Board also is granting a derivative TDIU to, in effect, take him to this maximum possible level of compensation.

As has been explained, the Veteran displayed occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood.  The criteria for a 70 percent rating are met if there are deficiencies in most of these areas.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  It was further noted that he continued to use alcohol as a means of coping with his PTSD symptoms, so as a way of self-medicating or masking their effect.  In addition, while the Board notes that his GAF scores during this period varied, a GAF score is just one part of the medical evidence to be considered and is not altogether dispositive.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  And there is no ignoring he had a significantly lower GAF score in 2002 of just 41 that was more commensurate with a 70 percent rating than a 50 percent rating, even considering the much higher GAF score of 70 in 2009.

But as for assigning an even greater 100 percent rating, there is no probative evidence showing he has ever experienced such symptoms as gross impairment in his thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  So he has not had the required total occupational and social impairment - though, as will be explained, he has had the total occupational impairment on account of his PTSD allowing for the granting of the derivative TDIU.

The Board also has considered the potential application of 38 C.F.R. § 3.321(b)(1) for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The Board finds that neither the first nor second Thun element is satisfied here, however.  The Veteran's service-connected PTSD is manifested by the symptoms discussed above,  which are contemplated by the Rating Schedule.   Moreover, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Rating Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Rating Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

C.  Entitlement to an Effective Date Earlier than April 6, 2001, for the Grant of Service Connection for the PTSD

The Veteran has requested assignment of an effective date prior to April 6, 2001, for the grant of service connection for his PTSD.  Specifically, he maintains that the effective date for this disorder should go back to the date of his original claim, January 21, 1981.

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).

If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation, else, it cannot be any earlier than the date entitlement arose, which necessarily can be no earlier than when the Veteran eventually filed a claim.  38 C.F.R. § 3.400(b)(2).

Moreover, a rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).


The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  There simply is no basis for a free-standing earlier effective date claim from matters addressed in a prior final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The proper effective date for new and material evidence other than service treatment records (STRs) received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).

But when evidence, other than STRs, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

In certain instances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157.

VA is not required, however, to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Following receipt of his initial January 21, 1981 claim, in a June 1981 rating decision the RO denied the claim because the outpatient treatment records then being considered were inconclusive concerning whether the Veteran had PTSD (at that time, the disorder was being referred to as "delayed stress syndrome").  Indeed, VA had just adopted the PTSD nomenclature the preceding year, in 1980.  In any event, because the Veteran had failed to appear for his scheduled VA compensation examination, a definitive diagnosis could not be made, much less this diagnosis attributed to events that allegedly had occurred during his military service, including in combat in Vietnam.

The current version of 38 C.F.R. § 3.304(f), in part, requires medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), i.e., the DSM criteria.  And although in Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held that a diagnosis of PTSD is presumed to be in accordance with these DSM criteria, both in terms of the sufficiency and adequacy of the stressors asserted, prior to the Court's holding in Cohen a "clear" diagnosis of PTSD was required, including during the earlier time at issue more contemporaneous to the filing of the Veteran's 1981 claim and initial adjudication of it.

In November 1981, the Veteran requested that his claim be reopened.  In a March 1982 rating decision, it was noted that he had then recently been hospitalized with an admitting diagnosis of PTSD.  However, after five days in the hospital, it was noted that he had adjusted well to the environment and there was no evidence to support a diagnosis of PTSD.  Following the March 1982 letter notifying him of the denial of his claim, because a timely NOD was not received within one year of the date of the rating notification letter, the decision became final and binding.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.201, 20.1103.


Many years later, on April 6, 2001, the Veteran filed a petition to reopen this previously-denied claim of entitlement to service connection for PTSD.  In an October 2002 rating decision, the claim was denied because the Veteran again had failed to appear for his scheduled VA compensation examination.  But following the aforementioned April 2006 Board remand, in which information was obtained in order to verify his claimed stressors, an October 2009 rating decision on remand granted service connection for PTSD with an effective date of April 6, 2001, the date his application to reopen this claim was received.  That, then, is the correct effective date for this eventual grant - absent some reason to vitiate the apparent finality (res judicata) of the prior decision earlier considering and denying this claim.

While the Board observes that the Veteran has not specifically alleged that there was CUE in the earlier March 1982 decision, a discussion of this concept and its attendant regulations is nonetheless required.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  The United States Court of Appeals for the Federal Circuit has held that a claim of CUE is a form of collateral attack on an otherwise final rating decision by a VA RO.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2002).  

The Court (CAVC) has propounded the following three-pronged test for determining when there was CUE in a prior decision:  (1) Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions existing at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  In other words, the error must be of a type that is outcome-determinative, and subsequently-developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

The Court has consistently stressed the rigorous nature of the concept of CUE, stating that "[c]lear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 
313-14.  Hence, a disagreement with how VA evaluated the facts of a case is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a Veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

Based on a review of the evidence of record, the Board concludes that an earlier effective date for the Veteran's service-connected PTSD is not warranted.  In this regard, the Board has thoroughly reviewed the record and has found that, although he was repeatedly asked to provide sufficient information that would allow verification of his claimed PTSD stressors, he inexplicably failed to do so.  Moreover, as discussed above, on at least two occasions he failed to appear for his scheduled VA mental health examinations, which prevented VA from obtaining evidence (i.e., a diagnosis of PTSD) that might have been used to grant his claim, assuming there also could be attribution of this diagnosis to events that had occurred during his service, including in combat in Vietnam.

The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).
The statutes and regulations in effect in the 1981-82 timeframe regarding establishing entitlement to service connection essentially mirror those at present, except notably as concerning what would be accepted as indication of PTSD, irrespective of any attribution of the condition to the Veteran's military service.

In his most recent legal brief, received in May 2014, the Veteran's attorney argues that evidence (namely, service records) were not associated with the file prior to the initial denial of the claim back in the 1981/82 timeframe, which later were used or cited as reason for granting the claim, therefore no finality or res judicata effect of the prior decision denying the claim and reason, according to 38 C.F.R. § 3.156(c), to make the effective date of the eventual grant of service connection retroactive to that earlier point in time.  There is an exception to the general rule of finality of prior decisions, and resultant need to submit new and material evidence to reopen a claim before readjudicating it on its underlying merits, where the earlier consideration of the claim did not include service department records (such as treatment and personnel records).  According to 38 C.F.R. § 3.156(c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this subsection [which is in reference to 38 C.F.R. § 3.156(a) otherwise requiring the submission of new and material evidence to reopen the claim].  The attorney also cited to the holding in Vigil v. Peake, 22 Vet. App. 63 (2008), indicating unit records provided by the RO to the U. S. Armed Services Center for Research of Unit Records (USASCRUR), which is now the Joint Services Records Research Center (JSRRC), constitute official service department records for purposes of new and material evidence, thus requiring de novo review or reconsideration, rather than review as a claim to reopen.


But while it is true that the addition of service department records to the file in connection with a subsequent petition to reopen or adjudication of a claim provides grounds for assigning an effective date back to the time of the earlier claim and its prior adjudication, the unit records the attorney are referencing - including Weekly Project Status Reports and Daily Staff Journals for the 554th Engineering Battalion confirming the Veteran's battalion received rocket and mortar attacks and experienced casualties during his time in Vietnam - merely reaffirm something the RO already had all but conceded in its prior adjudication of the claim.  The initial June 1981 decision discussed an additional claim for jungle rot that was predicated also on the Veteran's combat service in Vietnam, like his claim for PTSD as well, also acknowledged his reports of "flashbacks of Nam several times", and accepted that he had complained of burning of both feet and a rash on his feet "since had had come out of Vietnam."  Moreover, although the RO concluded the diagnosis of PTSD ("traumatic stress neurosis" at that time) based on his experiences in Vietnam was "inconclusive", meaning not definitive, it is worth repeating that he had failed to appear or remain for the portion of his examination that was intended to resolve this discrepancy.

The same thing essentially occurred in the subsequent March 1982 readjudication of his claim, as there again was consideration of his complaints of "nightmares about Vietnam combat", though some of the other records in the file at the time showed he had reported there conversely were no problems with his sleep related to his Vietnam experience, no night sweats or horrible dreams.  He indicated he had some dreams about his Vietnam experience, but that they were neither good nor bad.  There also was suggestion of just a relatively minor combat experience while stationed in Vietnam and indications he had adjusted well to the environment.  That apparently primarily was the reason a doctor who since had had occasion to examine him concluded there was no indication of PTSD.


So even accepting the Veteran had had combat service in Vietnam to whatever extent, and even conceding that some, though not necessarily all, agreed that he had PTSD, even at the time of those earlier 1981 and 1982 initial adjudications of his claim, there still had to be attribution of the then current diagnosis of this condition to those combat events in Vietnam, and there equally was not agreement on that.  In cases, as here, where a Veteran asserts entitlement to service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing VA regulation, 38 C.F.R. § 3.304(d) and (f)(2), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay or other probative evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (subpart (f)(2) concerns claims for PTSD, specifically). The Federal Circuit Court has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To ultimately establish entitlement to service connection, however, there still must be evidence of current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Accordingly, based on a review of the pertinent evidence of record, the Board concludes that the Veteran's claim for an earlier effective date for the eventual grant of entitlement to service connection for PTSD must fail, as the Board finds that the RO reasonably based its decision to deny his claim on the records concerning his service, as well as his post-service outpatient and inpatient treatment reports.  Moreover, as stated, there was no CUE because in 1981 and 1982 there was disagreement not just concerning whether the Veteran had PTSD, but also in terms of the source of it and, especially, the events that had occurred during his combat tour in Vietnam.



Absent application of 38 C.F.R. § 3.156(c), or a finding of CUE in the prior June 1981 and March 1982 rating decisions earlier considering and denying this claim, an effective date earlier than April 6, 2001, for the eventual grant of service connection for the PTSD is unwarranted.  The Court has held that the rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened.  The Court has held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see also Livesay, 15 Vet. App. 165, 172 (2001) (holding that the plain meaning of § 5110 to be that "the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective dated under section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the Veteran "first sought to reopen his claim"); Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

Thus, because the Veteran did not appeal those earlier decisions denying his claim, and did not file a petition to reopen this claim until April 6, 2001, which was later granted, that is the earliest possible effective date he may receive for the eventual grant of service connection for his PTSD.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) and McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, that a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).


As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule," enunciated in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, is inapplicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

D.  Derivative Entitlement to a TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disability or disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Total disability is considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (1) (2013).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the individual from securing or following gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

When these percentage requirements are not met, entitlement to benefits on an extra-schedular basis may be considered when the Veteran nevertheless is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §4.16(b) (2013).  The Board does not have the authority to grant a TDIU on an extra-schedular basis in the first instance, however, but must instead refer the case to the appropriate authority for this special consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).


Marginal employment shall not be considered substantially gainful employment.   38 C.F.R. § 4.16(a).  Factors to be considered in determining whether unemployability exists are the Veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Consideration may not be given to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  For a Veteran to prevail on a claim of entitlement to a TDIU, the record must reflect some factor that takes the case outside the norm.  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of 
service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

A TDIU claim is a claim for increased compensation, so the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Veteran contends that he is no longer employable as a result of his PTSD, which is his only adjudicated service-connected disability.  It is now rated higher, however, as 70-percent disabling rather than as 50-percent disabling, so satisfies the threshold minimum rating requirements of 38 C.F.R. § 4.16(a), and effectively has since April 6, 2001, for consideration of a TDIU, that is, without having instead to resort to the special extra-schedular provisions of § 4.16(b).

A high rating in itself (such as the 70 percent rating now in effect for the PTSD) is recognition that the impairment makes it difficult to obtain and keep employment, as VA's Rating Schedule is already designed to take into consideration impairment that renders it difficult to obtain and keep employment.  See 38 C.F.R. §§ 4.1 , 4.15 (2013).  A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Still, importantly, requiring a Veteran to prove 100 percent or total unemployability is different from requiring proof that he cannot obtain or maintain "substantially gainful employment."  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  The use of the word "substantially" suggests intent to impart flexibility into a determination of overall employability, whereas a requirement that he prove 100-percent unemployability leaves no flexibility.  See id.  Moreover, in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Court held that the Board may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Determining entitlement to a TDIU is an adjudicative determination, not primarily a medical one, though medical evidence is to be considered (as is lay evidence) and weighed in the TDIU adjudication.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"); see also Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (stating that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

There is some medical evidence in the file supporting this derivative claim, including various statements from treating providers who have noted the substantial effects of the Veteran's PTSD on his employability.  The Court has held that a request for a TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a TDIU is based already has been found to be service connected, as part of a claim for increased compensation for that disability.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Id at 455.  So a claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the Federal Circuit Court held that a TDIU claim is informally raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest possible rating for that disability; and (3) submits evidence of unemployability.  See also Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met).

The Veteran alleges he is no longer able to work regularly as a carpenter because he has been laid off several times on account of his service-connected PTSD, so only has worked sporadically at best.  He says he has been unable to manage or keep a job longer than two years.  Although he did not complete high school or earn a graduate equivalency diploma (GED), he says he completed three years of college.  His attorney alleges that, although the Veteran occasionally minimizes his PTSD symptoms and sometimes has tried to justify his inability to maintain substantially gainful employment as a carpenter, that was only because he had to work simply to earn a living, therefore should not be penalized just because he in effect forced himself to continue on, despite his PTSD.  Further, according to the attorney, the medical evidence clearly shows that the Veteran's PTSD symptoms, alone, have prevented him from making anything more than marginal income for much of the period on appeal.  As proof of this, the attorney submitted a summary of the Veteran's income from 1965 through 2000, and for the year 2012, adding that the Veteran was "well aware that his records of his 2013 and 2014 income will eventually be available to VA...."


"Substantially gainful employment" is employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  See also VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7).  In Moore, the Court noted the following standard announced by the U. S. Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

As already explained, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment is deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.


According to the income information the Veteran has provided, he did not earn sufficient income to be considered substantially gainful employment, versus just marginal employment, when considering data accumulated by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  And although information was not provided for years 2001 to 2011, and for years 2013 and 2014 (though promised to be), there is a definite pattern or trend establishing the income he earned in years past often could not be considered sufficient to constitute substantially gainful employment versus just marginal employment.  In addition, as the evidence shows he does not have a college degree, and instead experience only, or certainly primarily, in the physically-demanding field of carpentry, there is no suggestion he would be suitable for full-time, substantially gainful employment in a sedentary occupation.  And even then, according to those who have had occasion to examine or evaluate him, his PTSD likely would be problematic in his dealings with his coworkers and supervisors.

Accordingly, it is just as likely as not he is unemployable because of his PTSD and has been since the filing of the petition to reopen his claim for this disability on April 6, 2001.  In Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court held it was inappropriate to have treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his underlying disability, which in that case also was PTSD.  Citing Rice, the Mayhue Court reasoned that a request for a TDIU is not a separate claim for benefits, rather, an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying claim.  The Court went on to indicate there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  But, here, for the reasons and bases discussed, there is indeed such evidence - certainly when resolving all reasonable doubt concerning this in the Veteran's favor.  See Gilbert v. Derwinski,1 Vet. App. 49 (1990) and Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



ORDER

The claim of entitlement to service connection for Hepatitis C is dismissed since withdrawn.

A higher 70 percent initial rating is granted for the PTSD, though no higher, subject to the statutes and regulations governing the payment of VA compensation.

An effective date earlier than April 6, 2001, for the grant of service connection for the PTSD, however, is denied.

But a TDIU also is granted as of April 6, 2001, also subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


